Resettled order, entered on December 15, 1960, as denies defendants’ motion to vacate or modify plaintiff’s notices of examination of the defendants before trial, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Settle order on notice fixing date for examination to proceed. Appeal from *895order, entered on December 13, 1960, denying defendants’ motion to vacate or modify plaintiff’s notices of examination of defendants before trial, unanimously dismissed, without costs. No opinion. Concur — Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.